      Case 3:21-cv-00995-MCR-HTC Document 1 Filed 09/01/21 Page 1 of 8




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

ALEXANDRIA DIGSBY,

      Plaintiff,

v.                                                 Case No.: ________________

SCOOTER’S, INC., d/b/a
SCOOTER’S FISH HOUSE;
SAMUEL S. TAYLOR; and
VERNON DIEDRICH,

     Defendants.
______________________/

                             INITIAL COMPLAINT

      COMES NOW the plaintiff, Alexandria Digsby, by and through her

undersigned counsel, and hereby files this Initial Complaint against defendants,

Scooter’s, Inc., d/b/a Scooter’s Fish House; Samuel S. Taylor; and Vernon

Diedrich, and alleges:

                            I. Jurisdiction and Venue

      1.     This Court has jurisdiction of this cause pursuant to 28 U.S.C. §

1331 insofar as claims arise under the Fair Labor Standards Act, codified at 29

U.S.C. § 201, et seq. (FLSA). This Court also has supplemental/pendent

jurisdiction over plaintiff’s minimum wage claim under the Florida Minimum

Wage Act.
      Case 3:21-cv-00995-MCR-HTC Document 1 Filed 09/01/21 Page 2 of 8




      2.     Venue is appropriate in this Court pursuant to 28 U.S.C. §1391(b)

and (c) because the claims arose in this district, defendants have a business

establishment/office and operate in this district; plaintiff was employed, paid, and

worked in this district; all causes of action accrued in this district; and defendants

are subject to personal jurisdiction in this district.

                                       II. Parties

      3.     Plaintiff, Alexandria Digsby, was an employee of defendants at times

pertinent hereto.

      4.     At all times relevant hereto, Scooter’s, Inc. employed two or more

persons engaged in interstate or foreign commerce and/or engaged in handling and

working on goods and materials that have moved in interstate or foreign

commerce, and upon information and belief has had revenues exceeding $500,000

per year.

      5.     Defendant Scooter’s, Inc. is subject to, and not exempt from, the

provisions of the FLSA.

      6.     Defendant Samuel S. Taylor was at times relevant hereto an officer of

Scooter’s, Inc., exercised control over the operations of Scooter’s, Inc., and played

a substantial role in determining the compensation of plaintiff in her employment

with Scooter’s, Inc.

                                            2
        Case 3:21-cv-00995-MCR-HTC Document 1 Filed 09/01/21 Page 3 of 8




        7.    Defendant Samuel S. Taylor is subject to, and not exempt from, the

provisions of the FLSA.

        8.    Defendant Vernon Diedrich was at times relevant hereto an officer of

Scooter’s, Inc., exercised control over the operations of Scooter’s, Inc., and played

a substantial role in determining the compensation of plaintiff in her employment

with Scooter’s, Inc.

        9.    Defendant Vernon Diedrich is subject to, and not exempt from, the

provisions of the FLSA.

                               III. Factual Allegations

        10.   Plaintiff began working for defendants on or about August 24, 2020

at a restaurant known as Scooter’s Fish House located at 1968 Highway 87,

Navarre, Florida 32566.

        11.   As an employee working at Scooter’s Fish House, plaintiff performed

the role of a cashier at the establishment.

        12.   Plaintiff was qualified for the position which she held at Scooter’s

Fish House.

        13.   Beginning September 7, 2020, plaintiff received the wage of $6 per

hour.

        14.   This practice of paying plaintiff $6 per hour persisted until plaintiff’s

                                              3
      Case 3:21-cv-00995-MCR-HTC Document 1 Filed 09/01/21 Page 4 of 8




employment with defendants ended August 8, 2021.

             IV. Count I -- Violation of Fair Labor Standards Act
                         (Minimum Wage Violation)

      15.    Plaintiff realleges and incorporates herein paragraphs 1 through 14,

above.

      16.    Defendants are subject to, and not exempt from, the provisions of the

FLSA.

      17.    Plaintiff was entitled to, and not exempt from, the protections and

provisions of the FLSA. Additionally, there were no exemptions under the FLSA

which were applicable to plaintiff.

      18.    Throughout plaintiff’s employment with defendants, they were fully

aware of the FLSA and the obligations imposed by it to pay plaintiff the required

minimum wage.

      19.    During her employment with defendants, defendants failed to

compensate her at the legally required minimum wage.

      20.    Such conduct of defendants constituted a violation of the minimum

wage requirements of the FLSA.

      21.    As a result of defendants’ violation of the FLSA, plaintiff has been

denied compensation for her labor at the legally required rate.


                                         4
      Case 3:21-cv-00995-MCR-HTC Document 1 Filed 09/01/21 Page 5 of 8




      22.    Moreover, plaintiff has had to retain an attorney in order to collect the

legally required minimum wages owed to her by defendants.

      WHEREFORE, plaintiff demands judgment against defendants for all

unpaid minimum wages due; an additional equal amount as liquidated damages;

interest, including pre-judgment interest; costs; attorneys’ fees; and any other

relief to which she may be entitled.

             V. Count II - Violation of the Fair Labor Standards Act
                            (Overtime Compensation)

      23.    Plaintiff realleges and incorporates herein paragraphs 1 through 14,

and 16 through 17, above.

      24.    Throughout plaintiff’s employment with defendants, defendants were

fully aware of the FLSA and the obligations imposed by it to pay overtime

compensation for hours worked by plaintiff in excess of 40 hours in a workweek.

      25.    On occasion, plaintiff would work in excess of 40 hours in a

workweek.

      26.    Nevertheless, defendants failed to properly compensate plaintiff by

failing to pay her one and one-half times the mandated minimum wage for all time

worked in excess of 40 hours in a workweek.

      27.    As a result of defendants’ violation of the FLSA, plaintiff has been


                                          5
      Case 3:21-cv-00995-MCR-HTC Document 1 Filed 09/01/21 Page 6 of 8




denied compensation for her overtime labor at the legally required rate. Moreover,

plaintiff has had to retain an attorney in order to collect the overtime wages owed

to her by defendants.

      WHEREFORE, plaintiff demands judgment against defendants for all

unpaid overtime compensation; an additional equal amount as liquidated damages;

interest, including prejudgment interest; costs; attorneys’ fees; and any other relief

to which she may be entitled.

            VI. Count III - Violation of Florida Minimum Wage Act

      28.    Plaintiff realleges and incorporates herein paragraphs 1 through 14,

above.

      29.    Defendants are subject to, and not exempt from, the provisions of the

Florida Minimum Wage Act (FMWA), which is mandated by Section 24, Article

X of the Florida Constitution and implemented by Section 448.110, Florida

Statutes.

      30.    Plaintiff was entitled to, and not exempt from, the protections and

provisions of the FMWA. Additionally, there were no exemptions under the

FMWA which would be applicable to plaintiff.

      31.    Defendants were also fully aware of the FMWA and the obligations

imposed by it.


                                          6
      Case 3:21-cv-00995-MCR-HTC Document 1 Filed 09/01/21 Page 7 of 8




      32.    Throughout the 2020 calendar year, the FMWA required that plaintiff

be compensated at the rate of at least $8.56 per hour.

      33.    In 2021 the FMWA required that plaintiff be compensated at the rate

of at least $8.65 per hour.

      34.    Nevertheless, defendants failed to properly compensate plaintiff.

Such conduct of defendants constituted a violation of the minimum wage

requirements of the FMWA.

      35.    As a result of defendants’ violation of the FMWA, plaintiff has been

denied compensation for her labor at the legally required rate.

      36.    Plaintiff has complied with the pre-suit requirements delineated in

Section 448.110(6), Florida Statutes, as she provided defendants 15 calendar days

written notice of her intent to initiate an action for violations of the FMWA,

during which time the claim was not resolved.

      37.    Moreover, plaintiff has had to retain an attorney in order to collect the

overtime wages owed to her by defendants.

      WHEREFORE, plaintiff demands judgment against defendants for all

unpaid minimum wages; an additional equal amount as liquidated damages;

interest, including pre-judgment interest; injunctive relief; costs; attorneys’ fees;

and any other relief to which she may be entitled.


                                           7
     Case 3:21-cv-00995-MCR-HTC Document 1 Filed 09/01/21 Page 8 of 8




      Plaintiff demands jury trial on all issues contained in this Initial

Complaint which are so triable.

                                             Respectfully submitted,

                                             s/Bradley S. Odom
                                             Bradley S. Odom, Esq.
                                             Florida Bar Number: 932868
                                             Richard D. Barlow, Esq.
                                             Florida Bar Number: 0425176
                                             ODOM & BARLOW, P.A.
                                             1800 North "E" Street
                                             Pensacola, Florida 32501
                                             (850) 434-3527
                                             Email@odombarlow.com
                                             Attorneys for Plaintiff




                                         8
